Mikoll, J. P.
(dissenting). We respectfully dissent. Plaintiff has made a prima facie showing that defendant, who had contracted with Ellis Hospital to provide maintenance ser*641vices, failed to maintain a wall-mounted oscillating fan which disattached from the wall and fell on plaintiffs head, injuring her. Plaintiff was a nurse tending a patient when injured. Plaintiff has raised a question of fact regarding defendant’s negligence, the resolution of which was for the jury.
The evidence presented demonstrates that the hospital had a plan for inspecting fans, that defendant, who undertook maintenance services for the hospital, discontinued such inspection, that the fan in question vibrated, that the vibration caused the fan to loosen, that the fan disattached from the wall, fell and injured plaintiff.
The duty of reasonable care in the performance of a contract is not always owed solely to parties to the contract but may inure to the benefit of third parties (Dickerhof v Port Auth., 174 AD2d 506, 507). The relevant inquiry here is not whether plaintiff should be afforded third-party beneficiary status but, rather, whether plaintiff is a "foreseeable” plaintiff (see, Wells v Finnegan, 177 AD2d 893, 894). In cases alleging negligent maintenance by a party other than the owner of the property, this court has generally found that such inquiry entails policy considerations and has declined to impose tort liability against parties other than the owners of the property on which a plaintiff was injured (see, Raffa v Stilloe Roofing & Siding, 182 AD2d 901, 902; Bourk v National Cleaning, 174 AD2d 827, lv denied 78 NY2d 858).
In Eaves Brooks Costume Co. v Y.B.H. Realty Corp. (76 NY2d 220) the Court of Appeals, in abjuring responsibility of a promisor for damage caused to a third-party beneficiary resulting from a violation of a contract obligation to the property owner, pointed to the fact that the plaintiff was not precluded from seeking relief from the building’s owners. Unlike Eaves Brooks, this plaintiff is relegated to a limited recovery under workers’ compensation benefits because plaintiff is an employee of the hospital. The policy consideration against extending recovery to one other than the contract beneficiary is nonexistent here. The Court in Eaves Brooks went on to indicate that the proper inquiry is whether the defendant has assumed a duty to exercise reasonable care to prevent harm to the plaintiff. We conclude that defendant did assume such a duty to plaintiff in this case.
In Moch Co. v Rensselaer Water Co. (247 NY 160, 167) the Court of Appeals noted that "[i]f conduct has gone forward to such a stage that inaction would commonly result, not negatively merely in withholding a benefit, but positively or actively in working an injury, there exists a relation out of *642which arises a duty to go forward”. We conclude that defendant owed a duty to plaintiff and is therefore responsible in tort for its negligence. The jury properly resolved the issue against defendant. The judgment should therefore be affirmed.